Citation Nr: 1130383	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  10-23 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to payment from the "Filipino Veterans Equity Compensation Fund."


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The appellant contends that he had active service during World War II in the Philippine recognized guerrilla forces.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied entitlement to payment from the "Filipino Veterans Equity Compensation Fund," on the basis that valid military service in the U.S. Armed Forces had not been established.  A notice of disagreement was received in February 2010, a statement of the case was issued in May 2010, and a substantive appeal was received in June 2010.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant is not an eligible person for purposes of entitlement to payment from the "Filipino Veterans Equity Compensation Fund."


CONCLUSION OF LAW

The criteria for entitlement to a one-time payment from the "Filipino Veterans Equity Compensation Fund" have not been met.  38 U.S.C.A. §§ 101, 5107 (West 2002); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  VA's duties to assist and notify have been considered in this case.  However, as it is the law, and not the facts, that are dispositive of the appeal, the duties to notify and assist imposed by the VCAA are not applicable to this claim.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  The enactment of the VCAA does not affect matters on appeal from the Board when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  Because qualifying service and how it may be established are outlined in statute and regulation, and because service department certifications of service are binding on VA, the Board's review is limited to interpreting the pertinent law and regulations.

Analysis

Under the American Recovery and Reinvestment Act, a one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009).  

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East during World War II.  Section 1002 (c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  Section 1002 (d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.

For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a Department of Defense (DD) Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate United States service department under the following conditions: (1) the evidence is a document issued by the United States service department; (2) the document contains needed information as to length, time and character of service; and, (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

In numerous statements of record, the appellant has claimed that he served in the Philippine recognized guerilla forces during World War II.  In support of his claim, the appellant submitted Certifications from the Office of the Adjutant General of the Armed Forces of the Philippines dated February 1995 and May 2010, which essentially provided that the appellant served in the C Co 1st BN Buenavista Regt BMA (Guerilla Roster) with date of recognition on April 3, 1945 and a revised date on July 3, 1942.  

Based on the information provided by the appellant, including the Certifications from the Philippines Adjutant General, the RO attempted to verify the appellant's service.  In January 2010, the National Personnel Records Center (NPRC) certified that the appellant had no service as a member of the Philippine Commonwealth Army, including as a recognized guerrilla in the service of the United States of America.  Further, given that additional information had been provided in the May 2010 Certification, based on this information, the RO again attempted to verify the appellant's service, which also included a different spelling of the Veteran's name.  However, in October 2010, the NPRC again responded that the appellant had no service as a member of the Philippine Commonwealth Army, including as a recognized guerrilla in the service of the United States of America.

Importantly, the documents submitted by the appellant were not issued by the United States service department in accordance with 38 C.F.R. 3.203(a).  As indicated above, the NPRC certified in January 2010 and October 2010 that the appellant had no service as a member of the Philippine Commonwealth Army, including as a recognized guerrilla in service of the United States of America.  No additional facts, such as alternate name spellings, or different dates of service/service numbers have been received to warrant recertification.

Therefore, based on the evidence of record, the Board must conclude that the appellant's claim for a one-time payment from the "Filipino Veterans Equity Compensation Fund" is without legal merit.  The NPRC has certified that the appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  There is no evidence showing qualifying service in the Philippine Scouts.  While the Board is not disputing the authenticity of the Certifications from the Philippine Adjutant General or the appellant's claims concerning his service, service still must be confirmed by the service department of the United States.  VA is prohibited from finding, on any basis other than a service department document or service department verification, that a particular individual served in the U.S. Armed Forces.  Service department findings are binding on VA for purposes of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet.App. 530, 532 (1992).  

The documents submitted by the appellant are not service department documents and do not contain all of the required information such as length, time and character of service; and therefore are insufficient to establish qualifying service for purposes of VA benefits.  38 C.F.R. § 3.203(a).  In short, under 38 C.F.R. §§ 3.41 and 3.203, Philippine veterans (and their surviving spouses) are not eligible for veterans' benefits unless a United States service department documents or certifies their service.  See Duro, supra; see also Dacoron v. Brown, 4 Vet.App. 115, 120 (1993).  The Board notes that the law, and not the facts, is dispositive in this case.  As the law, and not the evidence, is dispositive, the appeal is denied due to the absence of legal merit.  Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).

In sum, the Board finds, based upon the service department's certification and the law applicable to this case, that the appellant is not eligible to a one-time payment from the "Filipino Veterans Equity Compensation Fund."  Accordingly, the appellant's claim must be denied as a matter of law.



ORDER

Entitlement to payment from the "Filipino Veterans Equity Compensation Fund" is not warranted.  The appeal is denied. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


